Title: General Orders, 23 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Decr 23rd 1775.
Parole London.Countersign Livery.


The Colonels and commanding Officers of the new established Regiments, will each of them receive on Monday next from the Adjt Genl a Warrant for Eight hundred Dollars, to pay their men for their Blankets; an exact Account of the distribution of this money is to be kept, and render’d when called for, particularizing the mens names, the Companies they belong to, and the towns they come from.
The Captains of the Militia Companies are again called upon to make out exact return Rolls of their men specifying the towns they come from, and the Regiment they are joined to.
The General expects from the Officers, and Soldiers, a strict obedience to the general standing Orders, forbidding rambling from Camp without leave, and hopes every person will exert himself in his particular station, to preserve Order, and that alertness, so necessary in an Army within Cannon Shot of their enemy.
